Citation Nr: 1513140	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Regional Office (RO) in Montgomery, Alabama.  

The substantive appeal of record is from October 2013.  A handwritten note indicates that the Veterans Appeals Control and Locator System (VACOLS) showed a prior substantive appeal was filed in November 2011, and the RO accepted the appeal as timely.  Any questions as to the timeliness of the appeal are waived by VA.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).  

The Veteran has changed representation over the course of the appeal.  He was initially represented by The American Legion.  In August 2010, he changed representation to a private attorney.  In September 2012, he revoked the private attorney representation and was unrepresented.  He appointed his currently recognized representative, Disabled American Veterans, in February 2015.

In February 2015, the Veteran was afforded a Board hearing at his local RO before the undersigned Veterans Law Judge.  A hearing transcript is of record. 

In the above October 2013 substantive appeal, the Veteran raised the issues of service connection for a low back disability and increased rating for dermatitis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

The Veteran's service-connected disabilities render him incapable of gainful employment consistent with his educational background and occupational experience.  


CONCLUSION OF LAW

The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As the decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not needed.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for the following disabilities: posttraumatic stress disorder (PTSD), 50 percent disabling; right shoulder disability, 20 percent disabling; dermatitis, 10 percent disabling; bilateral hearing loss, 10 percent disabling; tinnitus, 10 percent disabling; and right elbow disability, noncompensable.  His combined rating is 70 percent.  He therefore meets the schedular TDIU criteria.  Id. 

Consequently, the Board must determine whether the Veteran's service-connected disabilities precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

In this case, the Veteran left his longstanding employer in 2002 on medical disability.  He has no post-secondary education and his occupational experience is limited to mechanical-type labor.  At the hearing, he credibly testified that he could no longer work as a mechanical laborer due to his right shoulder disability.  He also believed his PTSD symptoms would pose significant occupational impairment and together, they were productive of unemployability.  Review of the ongoing VA treatment records generally corroborates his reports at the hearing.  Notably, the January 2012 VA PTSD examiner assigned a Global Assessment of Functioning (GAF) score of 50, reflective of serious impairment in occupational functioning.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).  Moreover, the August 2011 VA examiner determined that Veteran's right (dominant) shoulder disability poses problems with lifting and carrying, as well as decreased strength and pain in the right arm, which is not conducive to mechanical labor.  Overall, the evidence is at least in equipoise on whether the Veteran's service connected disabilities preclude gainful employment consistent with the Veteran's high school education and occupational experience in mechanical labor.  A TDIU is therefore granted.  38 C.F.R. § 4.3, 4.16(a).     

ORDER

A TDIU is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


